Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 10 March 2021, claims 14-17 are added.  Claims 1-9 and 12-17 are currently under examination.  Claim 10, withdrawn without traverse, is cancelled by examiner amendment. 

Status of Previous Rejections
Responsive to the amendment filed 10 March 2021, the prior art rejections are withdrawn.   

Election/Restrictions
This application is in condition for allowance except for the presence of claim 10 directed to an invention non-elected without traverse.  Accordingly, claim 10 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claim 10.

Allowable Subject Matter
Claims 1-9 and 12-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed 10 March 2021 have been carefully considered.  On a further consideration, the rejections are withdrawn.  
Regarding McLain, applicant argues that the invention is directed to an open hearth furnace, and therefore the implementation of a conveyor for conveying a workpiece for heat treating would not have been an obvious modification.  Applicant argues further that the position of the elements of the canopy and the slope way of McLain would not have matched what is claimed.  Upon a further consideration, the examiner agrees that the use of a conveyor for an open hearth furnace of the type described by McLain would not have been an obvious matter.  The open hearth furnace is not mentioned by Sverdlin and would not have been understood to be a heat treating furnace as described by applicant’s claim 1 and by Sverdlin.  For these reasons the combination of elements from McLain and Sverdlin would not have been obvious.  
Regarding Sanderson, applicant argues that the art envisions heat treatment of a stationary coil, and therefore the combination of a batch type furnace with a continuous type of conveyor would not have been obvious.  Applicant argues that such modification would have changed the basic operating principle of the furnace of Sanderson.  Applicant argues further that the position of the elements of the canopy and the slope way of Sanderson would not have matched what is claimed.  Upon further 
 Regarding Miyamoto, applicant argues that the art envisions heat treatment of a stationary work in a batch, and therefore the combination of a batch type furnace with a continuous type of conveyor would not have been obvious.  Upon further consideration, the rejection is withdrawn.  IN this case, Miyamoto teaches a top plate 10 which directs condensate away from the work.  This is very similar to the principle of applicant’s invention.  Miyamoto clearly envisions in Fig 3 and corresponding portions of the specification that the work is loaded into the furnace through shutter 5.  Miyamoto teaches that the workpiece 3 is loaded directly onto the hot plate 2 using pins 4a, 4b etc.  The loading of the work directly onto the hot plate is integral to the function of this furnace.  The pins penetrate the hot plate to load the work into the furnace after loading through shutter 5.  The modification of the furnace of Miyamoto to include a conveyor which loads the work through shutter 5 and through hot plate 3 would have altered the basic operation of that furnace.  It is not clear how the conveyor would have loaded the work directly onto the hot plate 2.  For these reasons, the combination of elements from Miyamoto and Sverdlin would not have been obvious.  
When all of the evidence is considered as a whole, the evidence of nonobviousness outweighs the evidence of obviousness.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734